Citation Nr: 0117219	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than April 20, 
1993, for a grant of service connection for a 
schizoaffective disorder.  

2. Entitlement to permanence of a total evaluation service-
connected schizo-affective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for a schizo-
affective disorder, rated 100 percent disabling and assigned 
an effective dated of April 20, 1993. 

The issue of permanence of the total rating will be addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1. The veteran served on active duty from January 1985 to 
January 1990.  

2. The veteran's claim for service connection for a 
psychiatric disorder was received on March 14, 1991.

3.  The effective date for the grant of service connection 
for a schizoaffective disorder is March 14, 1991, the date of 
receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date of March 14, 1991 for the 
grant of service-connected disability compensation on account 
of a schizoaffective disorder have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case issued during the pendency of 
the appeal, the veteran was given notice of the evidence 
necessary to substantiate her claim.  Also, all evidence 
relative to this claim has been obtained and associated with 
the claims folder.  The Board finds that VCAA requirements 
regarding the duty to assist and notify the appellant in 
developing his claim have been satisfied.

The service medical records show that at the time of the 
veteran's separation examination she gave a history of 
depression in 1980 over a broken relationship, and again in 
1989.  Her psychiatric condition was clinically evaluated as 
normal.  

Her personnel records which were received in 1994 and 
thereafter show that in 1986 her commanding officer 
recommended that she undergo a mental health evaluation 
because of difficulty getting along with her fellow soldiers.  
In 1989 she was investigated by Office of Special 
Investigations over the mishandling of test materials.  In a 
June 1989 affidavit her commanding officer stated that the 
veteran was paranoid, and psychotic, and had mental problems.  

The veteran's original claim for compensation benefits was 
received by the RO on March 14, 1991.  At that time she 
requested service connection for psychological conditions, 
including post-traumatic stress, depression, and nervousness.  

In May 1991 the RO denied service connection for a 
psychiatric disorder.  She was notified of this decision and 
of her appellate rights in June 1991.  In April 1992 the 
veteran submitted another claim for service connection for a 
psychiatric disorder, VA Form 21-534.  At that time she 
stated that this was her claim for service connection.  She 
requested that the RO review her service personnel records.  
In June 1992 the RO determined that new and material evidence 
had no been received to reopen a claim for service connection 
for a psychiatric disorder.  The veteran was notified of this 
decision and of her appellate right rights in July 1992.  

In a September 1992 the veteran stated that she had been 
informed by her representative that her service medical 
records were not on file and that the VA had failed in its 
duty to assist.  She requested that her claim be reopened and 
submitted a lay statement in support of her claim.  
Subsequently received were statements from counselors dated 
in January 1992 and April 1993.  These statements are to the 
effect that she received counseling for inservice sexual 
trauma in the summer or early fall, and December 1990.  VA 
outpatient records showing that the veteran was diagnosed 
with schizophrenia, probably paranoid type in March 1993.  A 
VA psychiatric examination for compensation purposes was 
conducted on April 20 1993.  The diagnosis was schizophrenia 
paranoid type, chronic.  

In June and November 1993 the RO denied service connection 
for a psychiatric disorder.  Received in January 1994 was a 
statement from the veteran in which she indicated that she 
disagreed with the denial of compensation on all counts.  A 
statement of the case was furnished in February 1994 and a 
timely substantive appeal was received.  Subsequently, she 
received treatment at VA facilities for her psychiatric 
illness.  In February 1999, a VA compensation examination 
showed a diagnosis of schizoaffective disorder that the 
examiner stated might have been present during service.  

Service connection for a schizoaffective disorder was granted 
by the RO in an April 2000 rating decision, effective April 
20, 1993.  At that time the RO determined that the claim had 
been continuously prosecuted since March 14, 1991.  However, 
a definitive diagnosis of was not shown until the April 20, 
1993 examination.

Analysis

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a notice of disagreement.  38 
C.F.R. § 20.201 (2000).  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination.  Id.  The notice of disagreement does not have 
to express a desire for appellate review.  Gallegos v. Gober, 
10 Vet. App. 50 (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400.  The effective date for the 
grant of service connection is the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, it is the date of receipt of claim, or 
the date entitlement arose, whichever is later.  Id.

To summarize, the record shows that in May 1991 the RO denied 
service connection for a psychiatric disorder.  She was 
notified of this decision and of her appellate rights in June 
1991.  The Board construes her application received in April 
1992 as a notice of disagreement regarding the May 1991 
denial.  Her appeal was subsequently timely perfected.  

The Board further finds that the separation examination, 
private counseling records, and the statements from her 
commanding officers indicate that she was experiencing 
psychiatric problems during service and at the time of her 
March 14, 1991 application for service connection for a 
psychiatric disorder.  A psychosis was clinically confirmed 
in March 1993 at a VA out patient clinic.  

As such, the effective date of the grant is March 14, 1991, 
the date of receipt of claim.  The Board finds no basis for 
an effective date earlier than March 14, 1991.  The veteran's 
claim was received beyond one year following her release from 
active duty.


ORDER

The effective date of the grant of service connection for a 
schizoaffective disorder is March 14, 1991.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Total disability may or may not be permanent.  38 C.F.R. § 
3.340(a) (2000). Permanence of total disability will be taken 
to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person. The 
permanent loss or loss of use of both hands, or of both feet, 
or of one hand and one foot, or the sight of both eyes, or 
becoming permanently helpless or bedridden constitutes 
permanent and total disability.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence. 38 C.F.R. § 3.340(b).

In this regard, a statement, dated in May 2000, has been 
submitted in support of her claim by a physician who is 
treating the veteran on an ongoing basis as the VA Women's 
Mental Health Clinic of the VA Medical Center in Tampa 
Florida (VAMC).  While records from this facility have been 
made a part of the record, the most recent date from 1996.  
In light of the May 2000 opinion referenced above, it is 
believed that these records are necessary for proper 
adjudication of the claim.
Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disabilities in issue that are not already 
on file.

2.  The RO should request the VAMC in 
Tampa, Florida to furnish copies of all 
treatment since 1996, to include from the 
Women's Mental Health Clinic.  

3.  Thereafter, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist in order to determine the 
permanency of the 100 percent evaluation 
in effect for the service-connected 
psychiatric disorder.  All necessary tests 
and studies deemed necessary should be 
conducted.  It is requested that the 
examiner obtain a detailed occupational 
and educational history.  The claims 
folder and a copy of this Remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  Following the examination, 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not the veteran's total evaluation for 
her psychiatric disorder, either 
schedularly or based on unemployability, 
is permanent.  A complete rational for any 
opinion expressed should be include in the 
examination report. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

